Hickson v. Allison                                                  















IN THE
TENTH COURT OF APPEALS
 

No. 10-95-229-CV

        JIMMY LEE HICKSON,
                                                                                       Appellant
        v.

        WILLIAM B. ALLISON,
                                                                                       Appellee
 

From the 52nd District Court
Coryell County, Texas
Trial Court # 29,266
                                                                                                    

O P I N I O N   O N   R E H E A R I N G
                                                                                                    

          In his motion for rehearing, Hickson complains that in our original opinion we failed to
consider his argument that the trial court abused its discretion in failing to act upon his request to
amend his petition.
          There was no error in the trial court's failure to act.  Hickson's motion for leave to amend
his petition was filed-stamped June 7, 1995, and was dated June 1.  There is no evidence in the
record that any hearing was scheduled in the case within seven days of his filing of the motion or
that Hickson's filing of an amended petition would have somehow surprised the State.  Hickson,
therefore, was free to amend his petition without leave of the court at the time he filed his motion. 
Tex. R. Civ. P. 63.  Consequently, Hickson cannot now complain that he was adversely affected
by the trial court's failure to grant his request to amend his petition when he did not need the trial
court's permission to do so.  Hickson's argument is without merit, and his motion for rehearing
is denied.

                                                                                 PER CURIAM

Before Justice Cummings and
         Justice Vance
Motion on rehearing denied
Opinion delivered and filed August 30, 1996
Do not publish